IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                          Assigned on Briefs February 7, 2011

             ELIZABETH DIANE CARR v. GREGORY F. ALLEN

                  Appeal from the Circuit Court for Jefferson County
                        No. 22,476    O. Duane Slone, Judge


               No. E2010-00817-COA-R3-CV - Filed February 16, 2011


Elizabeth Diane Carr (“Petitioner”) filed for and obtained an ex parte order of protection
against her cousin, Gregory F. Allen (“Respondent”). Pursuant to statute, a hearing was
conducted on whether to dissolve or to extend the order of protection. In accordance with
Tenn. Code Ann. § 36-3-605(b), a trial court has two options at such a hearing: (1) to
dissolve the order of protection; or (2) to extend the order of protection for a definite period
of time not to exceed one year. With respect to taxing costs, Tenn. Code Ann. § 36-3-617(a)
expressly prohibits taxing costs against a victim, even if the order of protection is dissolved.
If the order of protection is extended, the costs must be taxed against the respondent. In the
present case, following the hearing on whether to extend or dissolve the order of protection,
the Trial Court instead entered a mutual restraining order and taxed costs equally to both
parties. Because neither action was authorized by statute, we vacate the judgment of the
Trial Court and remand for further proceedings consistent with this Opinion.

                Tenn. R. App. P. 3 Appeal as of Right; Judgment of the
                       Circuit Court Vacated; Case Remanded

D. M ICHAEL S WINEY, J., delivered the opinion of the court, in which H ERSCHEL P. F RANKS,
P.J., and J OHN W. M CC LARTY, J., joined.

Deborah A. Yeomans, Johnson City, Tennessee, for the Appellant, Elizabeth Diane Carr.

No brief filed by the Appellee, Gregory F. Allen.
                                                OPINION

                                               Background

               On March 19, 2010, Petitioner filed a petition for ex parte order of protection
against Respondent. An ex parte order of protection was entered by the Trial Court and a
hearing was scheduled for April 5, 2010. Following that hearing, the Trial Court entered an
order stating as follows:

                        This cause came to be heard on the 5[th] day of April,
                 2010, upon the Petition of Elizabeth Carr for an order of
                 protection against Defendant Gregory France Allen.

                        Upon hearing the proof in the cause, the Court finds as
                 follows: that the parties have been physically violent towards
                 each other in the past.

                        IT IS HEREBY ORDERED, ADJUDGED AND
                 DECREED that both parties are enjoined and restrained from
                 any threats or acts of violence. The costs of the cause are taxed
                 against each party equally for which execution shall issue if
                 necessary.

              Petitioner filed a timely appeal and raises two issues, which we quote verbatim
from her brief:1

                 I.       Whether the [Trial Court] erred in issuing a mutual
                          restraining order instead of an Order of Protection?

                 II.      Whether the [Trial Court] erred in taxing the costs of the
                          mutual restraining order equally?

                                                Discussion

             The factual findings of the Trial Court are accorded a presumption of
correctness, and we will not overturn those factual findings unless the evidence
preponderates against them. See Tenn. R. App. P. 13(d); Bogan v. Bogan, 60 S.W.3d 721,
727 (Tenn. 2001). With respect to legal issues, our review is conducted “under a pure de

       1
           The Respondent neither filed a brief nor otherwise participated in this appeal.

                                                     -2-
novo standard of review, according no deference to the conclusions of law made by the lower
courts.” Southern Constructors, Inc. v. Loudon County Bd. of Educ., 58 S.W.3d 706, 710
(Tenn. 2001).

             This Court was presented with the exact same issues in the case of Merriman
v. Merriman, E2010-00013-COA-R3-CV, 2010 WL 3767116 (Tenn. Ct. App. Sept. 28,
2010), no appl. perm. appeal filed. Rather than reinvent the wheel, we quote from our
Opinion in Merriman:

             As relevant to this appeal, Tenn. Code Ann. § 36-3-605(a) & (b)
       provide as follows:

              (a) Upon the filing of a petition under this part, the courts may
              immediately, for good cause shown, issue an ex parte order of
              protection. An immediate and present danger of abuse to the
              petitioner shall constitute good cause for purposes of this
              section.

              (b) Within fifteen (15) days of service of such order on the
              respondent under this part, a hearing shall be held, at which time
              the court shall either dissolve any ex parte order that has been
              issued, or shall, if the petitioner has proved the allegation of
              domestic abuse, stalking or sexual assault by a preponderance of
              the evidence, extend the order of protection for a definite period
              of time, not to exceed one (1) year, unless a further hearing on
              the continuation of such order is requested by the respondent or
              the petitioner; in which case, on proper showing of cause, such
              order may be continued for a further definite period of one (1)
              year, after which time a further hearing must be held for any
              subsequent one-year period. Any ex parte order of protection
              shall be in effect until the time of the hearing, and, if the hearing
              is held within fifteen (15) days of service of such order, the ex
              parte order shall continue in effect until the entry of any
              subsequent order of protection issued pursuant to
              § 36-3-609. . . .

       Tenn. Code Ann. § 36-3-605(a) & (b) (Supp. 2009).

                      Petitioner correctly points out that pursuant to the above statute,
       at a hearing following entry of an ex parte order of protection, a trial court has

                                               -3-
       two options: (1) to dissolve the ex parte order of protection; or (2) extend the
       order of protection for a definite period not to exceed one year. Entering a
       mutual restraining order, as was done in the present case, is not one of the
       statutory options available to a trial court.

                                             ***

                     Petitioner’s second issue is her claim that the Trial Court erred
       when it taxed the costs equally against both parties. As relevant to this appeal,
       Tenn. Code Ann. § 36-3-617 provides as follows:

              (a) Notwithstanding any other law to the contrary, no victim
              shall be required to bear the costs, including any court costs,
              filing fees, litigation taxes or any other costs associated with the
              filing, issuance, registration, service, dismissal or nonsuit,
              appeal or enforcement of an ex parte order of protection, order
              of protection, or a petition for either such order, whether issued
              inside or outside the state. If the court, after the hearing, issues
              or extends an order of protection, all court costs, filing fees,
              litigation taxes and attorney fees shall be assessed against the
              respondent.

       Tenn. Code Ann. § 36-3-617(a) (Supp. 2009).

              Again, the relevant statute leaves a trial court little maneuvering room.
       The statute indicates that no victim shall be required to pay the costs, even if
       the order of protection is dissolved.

Merriman, 2010 WL 3767116 at **1-2.

               We find nothing to distinguish Merriman from this case. Therefore, we vacate
the judgment of the Trial Court and remand this case for further proceedings, as the Trial
Court deems necessary, at which time the Trial Court must either dissolve the ex parte order
of protection or extend the order of protection for a period of time not to exceed one year.
The ex parte order of protection remains in effect until the further hearing by the Trial Court
on the continuation of the order. Further, if an order of protection is extended, then the
statute requires the respondent be assessed with the costs. Accordingly, on remand, the Trial
Court shall not tax any of the costs to Petitioner. If the ex parte order of protection is
extended, then the costs shall be taxed to the Respondent.



                                              -4-
                                       Conclusion

              The judgment of the Trial Court is vacated, and this cause is remanded to the
Circuit Court for Jefferson County for further proceedings consistent with this Opinion and
for collection of the costs below. Costs on appeal are taxed to the Appellee, Gregory F.
Allen, for which execution may issue, if necessary.




                                                  _________________________________
                                                  D. MICHAEL SWINEY, JUDGE




                                            -5-